DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-2, the prior art does not teach “…at least one pixel divided along a first direction on the substrate, the at least one pixel comprising a first emission area, a second emission area, and a third emission area, each of the first emission area, second emission area, and third emission area comprising a plurality of light emitting elements; a light blocking pattern corresponding to an area between the first emission area, the second emission area, and the third emission area; and a color filter layer comprising a first color filter pattern on the first emission area, a second color filter pattern on the second emission area, and a third color filter pattern on the third emission area, wherein the pixel comprises a first storage capacitor, a second storage capacitor, and a third storage capacitor on the substrate and arranged with each other along a second direction that is different from the first direction, the first storage capacitor, the second storage capacitor, and the third storage capacitor respectively corresponding to one of the first color filter pattern, the second color filter pattern, and the third color filter pattern.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chaji et. al. [2020/0013761], Kim et. al. [2020/0013766], Lee et. al. [2018/0040774], Yamazaki et. al. [2011/0084268].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625